  8:21-cv-00157-RGK-PRSE Doc # 5 Filed: 04/21/21 Page 1 of 2 - Page ID # 34




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,

                   Plaintiff,                              8:21CV157

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, TAGGART BOYD,
EDWARD HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE SHWAB,
DR. MARK LUKIN, DR. MEGAN
FORD, BETTY GERGEN, JACQUE
GOODING, AMY REZNEY, and
ROBIN CHURCH,

                   Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing 1) on April 20, 2021, along with a payment of $350.00. However, Plaintiff
failed to include the entire $402.00 filing and administrative fees. Plaintiff has not
submitted a request to proceed in forma pauperis (“IFP”) and is therefore obligated
to pay the $52.00 administrative fee assessed to non-IFP plaintiffs. Thus,
Plaintiff’s payment of $350.00 is short by $52.00 of the full $402.00 owed to the
court. Only if Plaintiff files a motion to proceed IFP, and the court grants the
motion, would he be obligated to pay only the $350.00 filing fee. See 28 U.S.C. §
1915(b)(1). Accordingly, the court will give Plaintiff 30 days to either file an IFP
motion or pay the additional $52.00 administrative fee. In the absence of either
action, the court will dismiss this matter without prejudice and without further
notice.
  8:21-cv-00157-RGK-PRSE Doc # 5 Filed: 04/21/21 Page 2 of 2 - Page ID # 35




      IT IS THEREFORE ORDERED that:

      1.     Plaintiff is directed to either submit the remaining $52.00
administrative fee to the clerk’s office or submit a request to proceed in forma
pauperis within 30 days. Failure to take either action will result in dismissal of this
matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 21, 2021: Check for MIFP or
payment of $52.00 administrative fee.

      Dated this 21st day of April, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
